DETAILED ACTION
This action is in response to the Amendment dated 24 May 2022. Claims 1, 5, 11 and 15 are amended. Claims 3, 4, 13 and 14 have been canceled. Claims 7 and 17 were previously cancelled. No new claim has been added. Claims 1-2, 5-6, 8-12, 15-16 and 18-20  remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 ‘a communicator configured to’ in claims 10 and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12,15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US20140218187A1) in view of RICCI (US20140309868A1) and further view of LIU (US20180032126A1) and further view of FIELDS et al.  (US20150254955A1) and further view of KAMEYAMA et al. (US20080119994A1).

As to claim 1, CHUN teaches a vehicle comprising: a sensor configured to acquire user emotion information indicating an emotional state of a user (See Fig. 1, par. 0013 regarding  the operational environment 100 that includes a vehicle 104 that includes a group of sensors 110 1-110 11 and an emotional state (ES) assessment platform 120; as taught by CHUN); a storage configured to store situation information representing a plurality of expressions of emotional states in each of a plurality of unit situation (See par. 0027 regarding  the condition metric indicative of the emotional state of the operator of the vehicle that can be qualitative, semi-quantitative, or quantitative and can be retained in suitable storage (e.g., the ES assessment storage 224); See also par. 0041 regarding a satisfactory road that can be a previously traveled road that has a record of yielding satisfactory emotional conditions of the operators of the vehicles; as taught by CHUN) the each of the plurality of unit situations including a driving situation of the vehicle in a predetermined area and a predetermined time zone, the emotional states including a first emotional state (See par. 0035 regarding two or more condition metrics that can be displayed in conjunction with a visual representation of a traffic condition, such as a traffic map, associated with a geographic area containing plurality of vehicles; as taught by CHUN); and a processor configured to control feedback devices provided in the vehicle to control the emotional state of the user based on at least one of the situation information, the user long-term information, and the user emotion information (See Fig. 3A, par. 0029 regarding ES assessment conveying an emotional state indication 238 (e.g., a data object or other information structure) indicative of otherwise representative of the emotional state to at least one of the rendering unit(s) 230, where one or more rendering units can be integrated into the dashboard or the seat of a vehicle and can permit rendering visual, aural, and/or haptic representation(s) of a condition metric to an operator to provide bio-feedback to the operator. Availability of the bio-feedback can raise awareness of the emotional state in the operator and permit the operator to control or otherwise adjust the emotional state and/or a physical state of the operator; as taught by CHUN).
CHUN does not teach and user long-term information representing the plurality of expressions of the emotional states for a unit period based on the acquired user emotion information, wherein the processor is further configured to identify that the vehicle is driving in a first unit situation of the plurality of unit situations based on position information of the vehicle that is driving and current time information, count a number of expressions of the first emotional state of the user during the first unit situation, control the feedback devices based on the counted number of expressions of the first emotional state, compare the user long-term information with a first threshold value, when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value, control the feedback devices to reduce the negative emotion factor influencing the second emotional state, when the second emotional state, which is equal to or more than the first threshold value, is not present and a value of the negative emotion factor influencing a third emotional state indicated by current user emotion information is equal to or more than a reference value, control the feedback devices to reduce the negative emotion factor influencing the third emotional state, and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states.
In similar field of endeavor, RICCI teaches: user long-term information representing the plurality of expressions of the emotional states (See par. 0418 regarding presence of a user 216 may include actual physical presence, anticipated presence (e.g., expected time of arrival, based on historical data, planned presence, etc.), and/or a programmed presence (e.g., set by one or more administrative preferences, user-configured, and/or the like); as taught by RICCI), for a unit period based on the acquired user emotion information (See Fig. 18, par. 0363 regarding the vehicle control system 204 may then wait a period of time, in step 1836. The period of time may be any amount of time from seconds to minutes to days. Thereinafter, the vehicle control system 204 can receive new data from vehicle sensors 242, in step 1828; as taught by RICCI), compare the user long-term information with a first threshold value (See Figs. 1-18, par. 0365 regarding the vehicle control system 204 can make a health comparison of the user based on a baseline of health data previously stored. A statistically significant comparison may include determining if there are any parameters more than three standard deviations from the average or norm, any parameter that is increasing or decreasing over a period of eight different measurements, a measurement that is more than two standard deviations from the norm more than three measurements consecutively, or other types of statistical comparisons; as taught by RICCI). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN vehicle to include the teachings of RICCI wherein and user long-term information representing the plurality of expressions of the emotional states for a unit period based on the acquired user emotion information, compare the user long-term information with a first threshold value. Such a person would have been motivated to make this combination as one advantage includes providing user profiles that include one or more settings, configurations, and information, associated with a user. Among other things, the user profiles described herein may follow a user from vehicle-to-vehicle, from communication device-to-communication device, from building-to-vehicle, vehicle-to-building, and/or combinations thereof. The user profiles can act as a repository for user information. This user information can be used by any number of entities and/or devices in tracking a user, providing an output, manipulating controls of a vehicle, controlling features of a building, and/or adjusting infotainment systems. The user profiles can provide adjustment information for a vehicle features position, sensitivity, and/or operational range (RICCI, par. 0022).
CHUN and RICCI do not teach wherein the processor is further configured to identify that the vehicle is driving in a first unit situation of the plurality of unit situations based on position information of the vehicle that is driving and current time information, count a number of expressions of the first emotional state of the user during the first unit situation, control the feedback devices based on the counted number of expressions of the first emotional state, when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value, control the feedback devices to reduce the negative emotion factor influencing the second emotional state, when the second emotional state, which is equal to or more than the first threshold value, is not present and a value of the negative emotion factor influencing a third emotional state indicated by current user emotion information is equal to or more than a reference value, control the feedback devices to reduce the negative emotion factor influencing the third emotional state, and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states.
In similar field of endeavor, LIU teaches wherein the processor is further configured to identify that the vehicle is driving in a first unit situation of the plurality of unit situations based on position information of the vehicle that is driving (See Figs. 3A-3B, par. 0075, wherein depending on the profile of the user, a set of predefined network resources are defined in accordance with a set of data including the collected biological data, his profile, his current location, time and date. In one example, a weather website (e.g., www.weather.com) is visited and weather data for the location where the user is currently located or nearby is obtained. A traffic reporting website (e.g., maps.google.com) is visited and traffic data for a location where the user is currently located or nearby is obtained when it is noticed that the user is on road; as taught by LIU) and current time information (See Figs. 3A-3B, par. 0065, wherein when it is reported from one network resource that there is a thunderstorm going on in the area of the user, the emotion index would have to be re-adjusted or re-computed when it is detected from the received GPS data that the user is driving on road that is being hit hard by the thunderstorm; as taught by LIU), when the second emotional state, which is equal to or more than the first threshold value, is not present and a value of the negative emotion factor influencing a third emotional state indicated by current user emotion information is equal to or more than a reference value, control the feedback devices to reduce the negative emotion factor influencing the third emotional state (See Figs. 3A-3B and 5, par. 0077, wherein at 318 (fig. 3B), the result from the determination of 316 is examined to see if the result is out of a normal range. When the process 300 is noticed that the result is exceeding a predefined normal range, the process 300 goes to 320 that is configured to determine an appropriate service. At 324, if there is no interaction, the process goes back to B (fig. 3A) where the data is collected again at 312, and the emotion of the user is determined again at 316; as taught by LIU)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN and RICCI vehicle to include the teachings of LIU wherein the processor is further configured to identify that the vehicle is driving in a first unit situation of the plurality of unit situations based on position information of the vehicle that is driving and current time information, when the second emotional state, which is equal to or more than the first threshold value, is not present and a value of the negative emotion factor influencing a third emotional state indicated by current user emotion information is equal to or more than a reference value, control the feedback devices to reduce the negative emotion factor influencing the third emotional state. Such a person would have been motivated to make this combination as to provide a quantitative useful and reliable measurement of the emotion in a human being, there is yet another need to integrate other data, besides the sensor data, to conduct the emotional measurement (LIU, par. 0009).
CHUN, RICCI and LIU do not teach count a number of expressions of the first emotional state of the user during the first unit situation, control the feedback devices based on the counted number of expressions of the first emotional state, when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value, control the feedback devices to reduce the negative emotion factor influencing the second emotional state, and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states.
In similar field of endeavor, FIELDS teaches count a number of expressions of the first emotional state of the user during the first unit situation (See par. 0006, wherein determination of whether the vehicle operator is in an impaired emotional state may involve calculating impairment scores (e.g., a pulse rate score, a pupil dilation score, a hard braking score, etc.) using the sensor data; as taught by FIELDS), when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present (See par. 0006, wherein using the sensor data, then calculating one or more total impairment scores (e.g., a total aggression score, a total anxiety score, etc.) from the impairment scores; as taught by FIELDS)
and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value (See par. 0006, wherein the vehicle operator may be determined to be in an emotionally impaired state when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value; as taught by FIELDS), control the feedback devices to reduce the negative emotion factor influencing the second emotional state (See par. 0020, wherein when an impaired emotional state is determined to exist, appropriate response stimuli to improve the emotional state of the vehicle operator 106 may be determined using the mobile device 110 or on-board computer 114. The response stimuli may include music or other sound recordings presented using a speaker 122; as taught by FIELDS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI and LIU vehicle to include the teachings of FIELDS to count a number of expressions of the first emotional state of the user during the first unit situation, control the feedback devices based on the counted number of expressions of the first emotional state, when a second emotional state having the plurality of expressions and including a negative emotion factor indicating a negative emotional state of the user is present and when a number of the plurality of expressions of the second emotional state is equal to or more than the first threshold value, control the feedback devices to reduce the negative emotion factor influencing the second emotional state, and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states. Such a person would have been motivated to make this combination as every year many vehicle accidents are caused by impaired vehicle operation. One common kind of impaired vehicle operation is agitated, anxious, or aggressive driving. Numerous incidents occurring during the course of a trip may aggravate the vehicle operator, such as traffic jams, poor driving by other drivers, vehicle malfunctions, or inclement weather conditions. Additionally, factors unrelated to the trip may aggravate the vehicle operator, such as receipt of bad news, running behind schedule, passenger conduct, or any number of factors occurring prior to vehicle operation. These and other stressors may contribute to emotional responses of vehicle operators that impair their ability to operate vehicles safely. Many modern vehicles are equipped with a variety of devices that may also have an impact on a vehicle operator's emotional state, such as sound systems. Music is known to influence the emotional state of listeners, and the effect is known to depend upon the music presented, as well as the musical tastes and preferences of the listener (FIELDS, pars. 0002-0003).
CHUN, RICCI, LIU and FIELDS do not teach and when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states.
In similar field of endeavor, KAMEYAMA teaches and when the second emotional state comprises a plurality of second emotional states,  select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states (See Fig. 32, par. 0389 wherein many biological condition parameters are referenced, the matched information rarely matches the determination results of all the biological condition parameters. The physical or mental condition of the user cannot be estimated flexibly. Accordingly, a point (N) of the matching counter is used as a “matching degree,” and the specified condition corresponding to the highest point, namely, the highest matching degree, is effectively determined as a current specified condition (Step S5510); as taught by KAMEYAMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI, LIU and FIELDS vehicle to include the teachings of KAMEYAMA for when the second emotional state comprises a plurality of second emotional states, select one second emotional state of the plurality of second emotional states based on a greatest number of expressions present in the plurality of second emotional states. Such a person would have been motivated to make this combination as a content of a hospitality (hospitality object of the vehicle) desired by the user and a condition of the user change slightly in various scenes where the user uses the vehicle, but the vehicular device is adjusted uniformly regardless of the change. Therefore, disadvantageously, a hospitality content not desired by the user is executed, and the user gets tired of the hospitalities after several uses of the hospitalities. (KAMEYAMA, pars. 0005-0006).

As to claim 2, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 1. CHUN further teaches further comprising a display configured to display the first emotional state of the user (See Fig. 1, par. 0035 regarding condition metrics representing emotional state of operators of vehicles being rendered at a dashboard or a navigation display panel of the vehicle; See also pars. 0040, 0049, 0076 and 0080; as taught by CHUN).

As to claim 5, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 1. CHUN further teaches wherein, when a value of the negative emotion factor influencing the first emotional state indicated by the user emotion information acquired after control of the is equal to or more than the reference value (See par. 0038 regarding an inter-vehicle distance below recommended safety guidelines (e.g., 10 meters per 10 Km/h in vehicle speed) that is sustained for a predetermined period; as taught by CHUN),  the processor controls the feedback devices to reduce the negative emotion factor influencing the first emotional state (See par. 0010 regarding In certain scenarios, such management can include configuration of the ambient of the vehicle cabin and/or operation of the vehicle. In other scenarios, management of the emotional state can include generating information of a route suitable for mitigation of high-stress conditions; See also pars. 0010-0012 and 0032; as taught by CHUN).

As to claim 6, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 5. RICCI further teaches wherein when the first unit situation is changed to another unit situation (See par. 0448 regarding when the user 216 moves from home to a vehicle 104, or vice versa, the infotainment system 870 may access the user profile to determine recent entertainment consumption; as taught by RICCI). CHUN further teaches the processor updates the situation information corresponding to the first unit situation (See par. 0032 regarding a condition metric that exceeds a threshold can indicate that the occupant of the vehicle associated with the emotional state represented or otherwise indicated by the condition metric has transitioned into a different emotional state. Such transition can be, for example, a transition to an emotional state representative of higher stress or lower stress; as taught by CHUN).

As to claim 8, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 1. RICCI further teaches further comprising an input unit configured to receive user input (See Figs. 2, par. 0111 regarding the vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region; as taught by RICCI), wherein, when the second emotional state comprises a plurality of second emotional states, the processor selects one second emotional state of the plurality of second emotional states based on at least one of a greatest number of expressions present in the plurality of second emotional states and the user input regarding the plurality of second emotional states (See Figs. 20, par. 0383 regarding If it is determined from the user input that the user 216 is agitated (e.g., angry, frustrated, annoyed, has little patience, is shouting, making fast sharp gestures, frowning, etc.), the matching engine 2012 may determine that a virtual personality should be generated to reduce the user's 216 agitation; as taught by RICCI).

As to claim 9, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 8. CHUN further teaches wherein the processor controls the feedback devices based on the user input with respect to a message to suggest control of the feedback devices (See Fig. 5, par. 0040 regarding the ES assessment platform 120 being able to configure a sound system to render music (e.g., to playback a recording or reproduce stream content from a radio station) or to playback recorded messages in order to modify the behavior of the operator of the vehicle in response to ascertaining that the safety hazard criterion is satisfied; as taught by CHUN).

As to claim 10, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 1. CHUN further teaches wherein the feedback devices comprise at least one of a communicator configured to make a call, a speaker configured to reproduce music and an emotion release message, a display configured to display an emotion release image, a side window opening and closing device configured to open and close a side window, and an air conditioner configured to control an internal temperature of the vehicle (See Fig. 5, par. 0040 regarding the ES assessment platform 120 being able to configure a sound system to render music (e.g., to playback a recording or reproduce stream content from a radio station) or to playback recorded messages in order to modify the behavior of the operator of the vehicle in response to ascertaining that the safety hazard criterion is satisfied; as taught by CHUN).
As to claim 11, CHUN teaches a control method of a vehicle comprising: acquiring user emotion information indicating an emotional state of a user using at least one sensor (See Fig. 1, par. 0013 regarding  the operational environment 100 that includes a vehicle 104 that includes a group of sensors 110 1-110 11 and an emotional state (ES) assessment platform 120; as taught by CHUN); storing situation information representing a plurality of expressions of emotional states in each of a plurality of unit situations (See par. 0027 regarding  the condition metric indicative of the emotional state of the operator of the vehicle that can be qualitative, semi-quantitative, or quantitative and can be retained in suitable storage (e.g., the ES assessment storage 224); See also par. 0041 regarding a satisfactory road that can be a previously traveled road that has a record of yielding satisfactory emotional conditions of the operators of the vehicles; as taught by CHUN) the each of the plurality of unit situations including a driving situation of the vehicle in a predetermined area and a predetermined time zone, the emotional states including a first emotional state (See par. 0035 regarding two or more condition metrics that can be displayed in conjunction with a visual representation of a traffic condition, such as a traffic map, associated with a geographic area containing plurality of vehicles; as taught by CHUN); controlling feedback devices provided in the vehicle to control the emotional state of the user based on at least one of the situation information, the user long-term information, and the user emotion information (See Fig. 3A, par. 0029 regarding ES assessment conveying an emotional state indication 238 (e.g., a data object or other information structure) indicative of otherwise representative of the emotional state to at least one of the rendering unit(s) 230, where one or more rendering units can be integrated into the dashboard or the seat of a vehicle and can permit rendering visual, aural, and/or haptic representation(s) of a condition metric to an operator to provide bio-feedback to the operator. Availability of the bio-feedback can raise awareness of the emotional state in the operator and permit the operator to control or otherwise adjust the emotional state and/or a physical state of the operator; as taught by CHUN). 
CHUN does not teach and user long-term information representing the plurality of expressions of the emotional states for a unit period based on the acquired user emotion information, identifying that the vehicle is driving in a first unit situation of the plurality of unit situation of the vehicle based on position information of the vehicle that is driving and current time information; counting a number of expressions of the first emotional state of the user during the first unit situation; comparing the user long-term information with a first threshold value; controlling the feedback devices to reduce a negative emotion factor indicating a negative emotional state of a user and influencing a second emotional state when the second emotional state having the number of expressions, which is equal to or more than the first threshold value, and including the negative emotion factor is present; controlling the feedback devices to reduce the negative emotion factor influencing a third emotional state when the second emotional state, which is equal to or more than the first threshold value, is not present and a value of the negative emotion factor influencing the third emotional state indicated by current user emotion information is equal to or more than a reference value; and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states, wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state.
In similar field of endeavor, RICCI teaches and user long-term information representing the plurality of expressions of the emotional states (See par. 0418 regarding presence of a user 216 may include actual physical presence, anticipated presence (e.g., expected time of arrival, based on historical data, planned presence, etc.), and/or a programmed presence (e.g., set by one or more administrative preferences, user-configured, and/or the like); as taught by RICCI) for a unit period based on the acquired user emotion information (See Fig. 18, par. 0363 regarding the vehicle control system 204 may then wait a period of time, in step 1836. The period of time may be any amount of time from seconds to minutes to days. Thereinafter, the vehicle control system 204 can receive new data from vehicle sensors 242, in step 1828; as taught by RICCI); comparing the user long-term information with a first threshold value (See Figs. 1-18, par. 0365 regarding the vehicle control system 204 can make a health comparison of the user based on a baseline of health data previously stored. A statistically significant comparison may include determining if there are any parameters more than three standard deviations from the average or norm, any parameter that is increasing or decreasing over a period of eight different measurements, a measurement that is more than two standard deviations from the norm more than three measurements consecutively, or other types of statistical comparisons; as taught by RICCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN method to include the teachings of RICCI wherein user long-term information representing the plurality of expressions of the emotional states for a unit period based on the acquired user emotion information, comparing the user long-term information with a first threshold value. Such a person would have been motivated to make this combination as one advantage includes providing user profiles that include one or more settings, configurations, and information, associated with a user. Among other things, the user profiles described herein may follow a user from vehicle-to-vehicle, from communication device-to-communication device, from building-to-vehicle, vehicle-to-building, and/or combinations thereof. The user profiles can act as a repository for user information. This user information can be used by any number of entities and/or devices in tracking a user, providing an output, manipulating controls of a vehicle, controlling features of a building, and/or adjusting infotainment systems. The user profiles can provide adjustment information for a vehicle features position, sensitivity, and/or operational range (RICCI, par. 0022).
CHUN and RICCI do not teach identifying that the vehicle is driving in a first unit situation of the plurality of unit situation of the vehicle based on position information of the vehicle that is driving and current time information; counting a number of expressions of the first emotional state of the user during the first unit situation; controlling the feedback devices to reduce a negative emotion factor indicating a negative emotional state of a user and influencing a second emotional state when the second emotional state having the number of expressions, which is equal to or more than the first threshold value, and including the negative emotion factor is present; controlling the feedback devices to reduce the negative emotion factor influencing a third emotional state when the second emotional state, which is equal to or more than the first threshold value, is not present and a value of the negative emotion factor influencing the third emotional state indicated by current user emotion information is equal to or more than a reference value; and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states, wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state.
In similar field of endeavor, LIU teaches identifying that the vehicle is driving in a first unit situation of the plurality of unit situation of the vehicle based on position information of the vehicle that is driving (See Figs. 3A-3B, par. 0075, wherein depending on the profile of the user, a set of predefined network resources are defined in accordance with a set of data including the collected biological data, his profile, his current location, time and date. In one example, a weather website (e.g., www.weather.com) is visited and weather data for the location where the user is currently located or nearby is obtained. A traffic reporting website (e.g., maps.google.com) is visited and traffic data for a location where the user is currently located or nearby is obtained when it is noticed that the user is on road; as taught by LIU) and current time information (See Figs. 3A-3B, par. 0065, wherein when it is reported from one network resource that there is a thunderstorm going on in the area of the user, the emotion index would have to be re-adjusted or re-computed when it is detected from the received GPS data that the user is driving on road that is being hit hard by the thunderstorm; as taught by LIU), controlling the feedback devices to reduce the negative emotion factor influencing a third emotional state when the second emotional state, which is equal to or more than the first threshold value, is not present and a value of the negative emotion factor influencing the third emotional state indicated by current user emotion information is equal to or more than a reference value (See Figs. 3A-3B and 5, par. 0077, wherein at 318 (fig. 3B), the result from the determination of 316 is examined to see if the result is out of a normal range. When the process 300 is noticed that the result is exceeding a predefined normal range, the process 300 goes to 320 that is configured to determine an appropriate service. At 324, if there is no interaction, the process goes back to B (fig. 3A) where the data is collected again at 312, and the emotion of the user is determined again at 316; as taught by LIU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN and RICCI vehicle to include the teachings of LIU for identifying that the vehicle is driving in a first unit situation of the plurality of unit situation of the vehicle based on position information of the vehicle that is driving and current time information; controlling the feedback devices to reduce the negative emotion factor influencing a third emotional state when the second emotional state, which is equal to or more than the first threshold value, is not present and a value of the negative emotion factor influencing the third emotional state indicated by current user emotion information is equal to or more than a reference value. Such a person would have been motivated to make this combination as to provide a quantitative useful and reliable measurement of the emotion in a human being, there is yet another need to integrate other data, besides the sensor data, to conduct the emotional measurement (LIU, par. 0009).
CHUN, RICCI and LIU do not teach counting a number of expressions of the first emotional state of the user during the first unit situation; controlling the feedback devices to reduce a negative emotion factor indicating a negative emotional state of a user and influencing a second emotional state when the second emotional state having the number of expressions, which is equal to or more than the first threshold value, and including the negative emotion factor is present; and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states, wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state.
In similar field of endeavor, FIELDS teaches counting a number of expressions of the first emotional state of the user during the first unit situation (See par. 0006, wherein determination of whether the vehicle operator is in an impaired emotional state may involve calculating impairment scores (e.g., a pulse rate score, a pupil dilation score, a hard braking score, etc.) using the sensor data; as taught by FIELDS); controlling the feedback devices to reduce a negative emotion factor indicating a negative emotional state of a user and influencing a second emotional state (See par. 0020, wherein when an impaired emotional state is determined to exist, appropriate response stimuli to improve the emotional state of the vehicle operator 106 may be determined using the mobile device 110 or on-board computer 114. The response stimuli may include music or other sound recordings presented using a speaker 122; as taught by FIELDS); when the second emotional state having the number of expressions, which is equal to or more than the first threshold value (See par. 0006, wherein the vehicle operator may be determined to be in an emotionally impaired state when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value; as taught by FIELDS), 
and including the negative emotion factor is present (See par. 0006, wherein using the sensor data, then calculating one or more total impairment scores (e.g., a total aggression score, a total anxiety score, etc.) from the impairment scores; as taught by FIELDS).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI and LIU vehicle to include the teachings of FIELDS for counting a number of expressions of the first emotional state of the user during the first unit situation; controlling the feedback devices to reduce a negative emotion factor indicating a negative emotional state of a user and influencing a second emotional state when the second emotional state having the number of expressions, which is equal to or more than the first threshold value, and including the negative emotion factor is present. Such a person would have been motivated to make this combination as every year many vehicle accidents are caused by impaired vehicle operation. One common kind of impaired vehicle operation is agitated, anxious, or aggressive driving. Numerous incidents occurring during the course of a trip may aggravate the vehicle operator, such as traffic jams, poor driving by other drivers, vehicle malfunctions, or inclement weather conditions. Additionally, factors unrelated to the trip may aggravate the vehicle operator, such as receipt of bad news, running behind schedule, passenger conduct, or any number of factors occurring prior to vehicle operation. These and other stressors may contribute to emotional responses of vehicle operators that impair their ability to operate vehicles safely. Many modern vehicles are equipped with a variety of devices that may also have an impact on a vehicle operator's emotional state, such as sound systems. Music is known to influence the emotional state of listeners, and the effect is known to depend upon the music presented, as well as the musical tastes and preferences of the listener (FIELDS, pars. 0002-0003).
CHUN, RICCI, LIU and FIELDS do not teach and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states, wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state.
In similar field of endeavor, KAMEYAMA teaches and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states, wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state (See Fig. 32, par. 0389 wherein many biological condition parameters are referenced, the matched information rarely matches the determination results of all the biological condition parameters. The physical or mental condition of the user cannot be estimated flexibly. Accordingly, a point (N) of the matching counter is used as a “matching degree,” and the specified condition corresponding to the highest point, namely, the highest matching degree, is effectively determined as a current specified condition (Step S5510); as taught by KAMEYAMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CHUN, RICCI, LIU and FIELDS vehicle to include the teachings of KAMEYAMA for and selecting the second emotional state based on a greatest number of expressions present in the second emotional state when the second emotional state comprises a plurality of second emotional states, wherein the controlling of the feedback devices is performed based on the counted number of the expressions of the first emotional state. Such a person would have been motivated to make this combination as a content of a hospitality (hospitality object of the vehicle) desired by the user and a condition of the user change slightly in various scenes where the user uses the vehicle, but the vehicular device is adjusted uniformly regardless of the change. Therefore, disadvantageously, a hospitality content not desired by the user is executed, and the user gets tired of the hospitalities after several uses of the hospitalities. (KAMEYAMA, pars. 0005-0006).

As to claim 12, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 11. CHUN further teaches further comprising displaying the first emotional state of the user (See Fig. 1, par. 0035 regarding condition metrics representing emotional state of operators of vehicles being rendered at a dashboard or a navigation display panel of the vehicle; See also pars. 0040, 0049, 0076 and 0080; as taught by CHUN).


As to claim 15, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 11. CHUN further teaches when a value of the negative emotion factor influencing the first emotional state indicated by the user emotion information acquired after control of the feedback devices is equal to or more than the reference value (See par. 0038 regarding an inter-vehicle distance below recommended safety guidelines (e.g., 10 meters per 10 Km/h in vehicle speed) that is sustained for a predetermined period; as taught by CHUN), controlling the feedback devices to reduce the negative emotion factor influencing the first emotional state (See par. 0010 regarding In certain scenarios, such management can include configuration of the ambient of the vehicle cabin and/or operation of the vehicle. In other scenarios, management of the emotional state can include generating information of a route suitable for mitigation of high-stress conditions; See also pars. 0010-0012 and 0032; as taught by CHUN).

As to claim 16, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 15. CHUN further teaches updating the situation information corresponding to the first unit situation prior to the change based on the user emotion information measured in the first unit situation (See par. 0032 regarding a condition metric that exceeds a threshold can indicate that the occupant of the vehicle associated with the emotional state represented or otherwise indicated by the condition metric has transitioned into a different emotional state. Such transition can be, for example, a transition to an emotional state representative of higher stress or lower stress; as taught by CHUN).

As to claim 18, CHUN, RICCI, LIU, FIELDS and KAMEYAMA the limitations of claim 11. RICCI further teaches receiving user input (See Figs. 2, par. 0111 regarding the vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region; as taught by RICCI); and  selecting the second emotional state based on at least one of the greatest number of expressions present in the second emotional state and the user input regarding the third emotional state, when the second emotional state comprises the plurality of second emotional states (See Figs. 20, par. 0383 regarding If it is determined from the user input that the user 216 is agitated (e.g., angry, frustrated, annoyed, has little patience, is shouting, making fast sharp gestures, frowning, etc.), the matching engine 2012 may determine that a virtual personality should be generated to reduce the user's 216 agitation; as taught by RICCI).

As to claim 19, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 18. CHUN further teaches controlling the feedback devices based on the user input with respect to a message to suggest control of the feedback devices (See Fig. 5, par. 0040 regarding the ES assessment platform 120 being able to configure a sound system to render music (e.g., to playback a recording or reproduce stream content from a radio station) or to playback recorded messages in order to modify the behavior of the operator of the vehicle in response to ascertaining that the safety hazard criterion is satisfied; as taught by CHUN).

As to claim 20, CHUN, RICCI, LIU, FIELDS and KAMEYAMA teach the limitations of claim 11. CHUN further teaches wherein the feedback devices comprise at least one of a communicator configured to make a call, a speaker configured to reproduce music and an emotion release message, a display configured to display an emotion release image, a side window opening and closing device configured to open and close a side window, and an air conditioner configured to control an internal temperature of the vehicle (See Fig. 5, par. 0040 regarding the ES assessment platform 120 being able to configure a sound system to render music (e.g., to playback a recording or reproduce stream content from a radio station) or to playback recorded messages in order to modify the behavior of the operator of the vehicle in response to ascertaining that the safety hazard criterion is satisfied; as taught by CHUN).

Response to Arguments 
Applicant argues that [“Accordingly, independent claim 1 is not rendered obvious by the combination of Chun, Ricci, Roberts, Fields, and Kameyama because these references, even if combined, do not teach or suggest one or more limitations of claim 1” (Page 11).]
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US10192171B2
2016-12-16
Method and system using machine learning to determine an automotive driver's emotional state
US20180061415A1
2017-10-18

Methods and vehicles for capturing emotion of a human driver and moderating vehicle response
US20070159344A1
2005-12-23
Method of detecting vehicle-operator state
US10867218B2
2018-04-26
Biometric sensor fusion to classify vehicle passenger state
US20070066916A1
2006-09-18
System and method for determining human emotion by analyzing eye properties
US10839583B2
2017-10-02
Emotive advisory system and method


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174